SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PERSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED FEBRUARY 28, 2011 OR [_] TRANSITION REPORT PERSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number:0-8765 BIOMERICA, INC. (Exact name of registrant as specified in its charter) Delaware 95-2645573 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 17571 Von Karman Avenue, Irvine,California (Address of principal executive offices) (Zip Code) Registrant's telephone number including area code:(949) 645-2111 (Not applicable) (Former name, former address and former fiscal year, if changed since last report.) (TITLE OF EACH CLASS) (NAME OF EACH EXCHANGE ON WHICH REGISTERED) Common, par value $0.08 OTC-BULLETIN BOARD Securities registered pursuant to Section 12(g) of the Act: (TITLE OF EACH CLASS) COMMON STOCK, PAR VALUE $0.08 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes[X] No[_] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (paragraph 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes[_]No[_] Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer", "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer [_] Accelerated filer [_] Non-accelerated filer [_] Smaller reporting company [X] Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes[_]No[X] Indicate the number of shares outstanding of each of the registrant's common stock, par value $0.08, as of the latest practicable date: 6,660,839 shares of common stock as of April 14, 2011. BIOMERICA, INC. AND SUBSIDIARIES INDEX PART IFinancial Information Item 1. Financial Statements Condensed Consolidated Statements of Operations and Comprehensive Income (unaudited) - Nine and Three Months Ended February 28, 2011 and 2010 1 Condensed Consolidated Balance Sheets (unaudited) February 28, 2011 and (audited) May 31, 2010 3 Condensed Consolidated Statements of Cash Flows (unaudited) - Nine Months Ended February 28, 2011 and 2010 4 Notes to Condensed Consolidated Financial Statements (unaudited) . 5 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures about Market Risk 14 Item 4. Controls and procedures 14 PART IIOther Information 15 Item 1. Legal Proceedings 15 Item 1A. Risk Factors 15 Item 2. Unregistered Sales of Equity Securities & Use of Proceeds 15 Item 3. Defaults upon Senior Securities 15 Item 4. Other Information 15 Item 5. Exhibits 15 Signatures 16 PART I - FINANCIAL INFORMATION SUMMARIZED FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS BIOMERICA, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (UNAUDITED) Nine Months Ended Three Months Ended February 28, February 28, Net sales $ Cost of sales ) Gross profit Operating Expenses: Selling, general and administrative Research and development Total Operating Expenses (Loss) Income from operations ) ) Other Income (Expense): Interest income Interest expense ) Other income, net Net income (loss) ) Basic net income (loss) per common share $ $ ) $ $ Diluted net income (loss) per common share $ $ ) $ $ Weighted average number of common and common equivalent Shares: Basic Diluted Net income (loss) $ $ ) $ $ Other comprehensive loss, net of tax: Foreign currency translation ( 1,013 ) Comprehensive income (loss) $ $ ) The accompanying notes are an integral part of these statements. 1 BIOMERICA, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS February 28, May 31, (unaudited) (audited) Assets Current Assets Cash and cash equivalents $ $ Accounts receivable, less allowance for doubtful accounts of $14,302 as of February 28, 2011 and $23,206 as of May 31, 2010, respectively Inventories, net Prepaid expenses and other Deferred tax assets, current portion Total Current Assets Property and Equipment, net of accumulated depreciation and amortization Deferred Tax Assets, net of current portion Other Assets Intangible Assets, net Total Assets $ $ The accompanying notes are an integral part of these statements. 2 BIOMERICA, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS - Continued February 28, May 31, (unaudited) (audited) Liabilities and Shareholders' Equity Current Liabilities Accounts payable and accrued expenses $ $ Accrued compensation Loan for equipment purchase-current Total Current Liabilities Deferred rent Loan for equipment purchase-long-term Total Liabilities Commitments and Contingencies Shareholders' Equity Preferred stock, no par value authorized 5,000,000 shares, issued and outstanding at February 28, 2011 and May 31, 2010 Common stock, $0.08 par value authorized 25,000,000 shares, issued and outstanding 6,660,839 at February 28, 2011 and May 31, 2010. Additional paid-in-capital Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Total Shareholders' Equity Total Liabilities and Shareholders’Equity . $ $ The accompanying notes are an integral part of these statements. 3 BIOMERICA, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) For the nine months ended February 28, Cash flows from operating activities: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Depreciation and amortization Stock option expense Inventory reserve ) ) Change in provision for losses on accounts receivable ) ) Write-off of license-related intangible asset Loss on disposal of fixed assets Increase in deferred rent liability Changes in current assets and liabilities: Accounts receivable ) Inventories ) Prepaid expenses and other current assets ) Other assets ) Accounts payable and accrued expenses ) Accrued compensation ) ) Net cash provided by (used in) operating activities ) Cash flows from investing activities: Purchases of intangible assets ) ) Maturity of short term investment Purchases of property and equipment ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from exercise of warrants & stock options Payments on loan for equipment purchase ) ( 31,439 ) Net cash used in financing activities ) ( 21,605 ) Effect of exchange rate changes on cash ) ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period . Cash and cash equivalents at end of period $ $ Supplemental Disclosure of Cash Flow Information: Cash paid during the period for: Interest $ $ The accompanying notes are an integral part of these statements. 4 BIOMERICA, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Note 1: Basis of Presentation The information set forth in these condensed consolidated statements is unaudited and reflects all adjustments which, in the opinion of management, are necessary to present a fair statement of the consolidated results of operations of Biomerica, Inc. and subsidiaries, for the periods indicated. It does not include all information and footnotes necessary for a fair presentation of financial position, results of operations, and cash flows in conformity with generally accepted accounting principles. All adjustments that were made are of normal recurring nature. The unaudited Condensed Consolidated Financial Statements and Notes are presented as permitted by the requirements for Form 10-Q and do not contain certain information included in our annual financial statements and notes. The Consolidated Balance Sheet data as of May 31, 2010 was derived from audited financial statements. The accompanying interim Condensed Consolidated Financial Statements should be read in conjunction with the financial statements and related notes included in our Annual Report on Form 10-K filed with the Securities and Exchange Commission (SEC) for the fiscal year ended May 31, 2010. The results of operations for our interim periods are not necessarily indicative of results to be achieved for our full fiscal year. Note 2: Significant Accounting Policies Principles of Consolidation The condensed consolidated financial statements include the accounts of Biomerica, Inc. and ReadyScript, Inc. (as discontinued operations)as well asaGerman subsidiary and Mexicansubsidiary, which have not begun operations (collectively the "Company"). All significant intercompany accounts and transactions have been eliminated in consolidation. Accounting Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America (“GAAP”) requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenues and expenses during the reported period. Actual results could materially differ from those estimates. Reclassification Certain amounts in prior periods have been reclassified to conform to the current period financial statement presentation. Cash Equivalents Cash and cash equivalents consist of demand deposits and money market accounts with original maturities of less than three months. Accounts Receivable The Company extends unsecured credit to its customers on a regular basis.International accounts are required to prepay until they establish a history with the Company and at that time, they are extended credit at levels based on a number of criteria. Credit levels are approved by designated upper level management.Domestic customers are extended initial $500 credit limits until they establish a history with the Company or submit credit information.All increases in credit limits are also approved by designated upper level management.Management evaluates receivables on a quarterly basis and adjusts the reserve for bad debt accordingly.Balances over ninety days old are reserved for unless collection is reasonably assured.Management evaluates quarterly what items to charge off.Any charge-offs are approved by upper level management prior to charging off. Occasionally certain long-standing customers, who routinely place large orders, will have unusually large receivables balance relative to the total gross receivables.One such customer, who received a large order at the end of February 2011, had a balance that comprised 36.8% of our gross receivables balance.Another customer had a balance that comprised 13.9% of gross receivables.Management monitors the payments for these large balances closely and very often requires payment of existing invoices before shipping new sales orders. 5 Inventories The Company values inventory at the lower of cost (determined using the first-in, first-out method) or market. Management periodically reviews inventory for excess quantities and obsolescence. Management evaluates quantities on hand, physical condition, and technical functionality as these characteristics may be impacted by anticipated customer demand for current products and new product introductions. The reserve is adjusted based on such evaluation, with a corresponding provision included in cost of sales. Abnormal amounts of idle facility expenses, freight, handling costs and wasted material are recognized as current period charges and our allocation of fixed production overhead is based on the normal capacity of our production facilities. Inventories approximate the following: February 28, 2011 May 31, 2010 Raw materials $ $ Work in progress Finished products Total $ $ Property and Equipment Property and equipment are stated at cost. Expenditures for additions and major improvements are capitalized. Repairs and maintenance costs are charged to operations as incurred. When property and equipment are retired or otherwise disposed of, the related cost and accumulated depreciation or amortization are removed from the accounts, and gains or losses from retirements and dispositions are credited or charged to income. Depreciation and amortization are provided over the estimated useful lives of the related assets, ranging from 5 to 10 years, using the straight-line method. Leasehold improvements are amortized over the lesser of the estimated useful life of the asset or the term of the lease. Intangible Assets Intangible assets include trademarks, product rights, technology rights and patents, and are accounted for based on Accounting Standards Codification (ASC) 350 “Intangibles” (ASC 350). In that regard, intangible assets that have indefinite useful lives are not amortized but are tested at least annually for impairment or more frequently if events or changes in circumstances indicate that the asset might be impaired. Intangible assets that have finite lives are being amortized using the straight-line method over the useful life, not to exceed 18 years for marketing and distribution rights and purchased technology use rights, and 17 years for patents. Stock-Based Compensation The Company follows the guidance of the accounting provisions of ASC 718 “Share-based Compensation” (ASC 718), which requires the use of the fair-value based method to determine compensation for all arrangements under which employees and others receive shares of stock or equity instruments (warrants and options). The fair value of each option award is estimated on the date of grant using the Black-Scholes valuation model that uses assumptions for expected volatility, expected dividends, expected term, and the risk-free interest rate. Expected volatilities are based on weighted averages of the historical volatility of the Company’s stock and other factors estimated over the expected term of the options. The expected term of options granted is derived using the “simplified method” which computes expected term as the average of the sum of the vesting term plus the contract term as historically the Company had limited activity surrounding its options. The risk-free rate is based on the U.S. Treasury yield curve in effect at the time of grant for the period of the expected term. In February 2011, the Board of Directors granted stock options for 173,000 options to employees of the Company. The options vest one quarter on the one year anniversary of the grant date and then will vest one quarter per year thereafter. The options are at the exercise price of $0.38 and expire in five years. Management assigned a value of $40,376 to these options. 6 For the nine months ended February 28, 2011 and 2010 the Company expensed $18,982 and $29,695 of stock option expense in its financial statements, respectively.For the three months ended February 28, 2011 and 2010 the Company expensed $7,266 and $11,021 of stock option expense in its financial statements, respectively. The following summary presents the options and warrants granted, exercised, expired, cancelled and outstanding as of February 28, 2011: Number of Options and Warrants Weighted Average Exercise Employee Non-employee Total Price Outstanding May 31, 2010 $ Granted Exercised Cancelled or expired ) ) Outstanding February 28, 2011 $ Non-Controlling Interest At February 28, 2011 and May 31, 2010, Biomerica owned 88.9% of ReadyScript, which was discontinued in 2001. There were no transactions relating to the discontinued operations and the remaining balance sheet of the discontinued operations is de minimus. Revenue Recognition Revenues from product sales are recognized at the time the product is shipped, customarily FOB shipping point, at which point title passes. An allowance is established when necessary for estimated returns as revenue is recognized. In conjunction with sales to certain customers, the Company provides free products upon attaining certain levels of purchases by the customer. The Company accounts for these free products in accordance with ASC 605-50 “Revenue Recognition – Customer Payments and Incentives” and recognizes the cost of the product as part of cost of sales. Shipping and Handling Fees and Costs Shipping and handling fees billed to customers are required to be classified as revenue, and shipping and handling costs are required to be classified as either cost of sales or disclosed in the notes to the financial statements. The Company included shipping and handling fees billed to customers in net sales. The Company included shipping and handling costs associated with inbound freight and unreimbursed shipping to customers in cost of sales. 7 Research and Development Research and development costs are expensed as incurred. Income Taxes The Company accounts for income taxes in accordance with ASC 740, “Income Taxes” (ASC 740). Deferred tax assets and liabilities arise from temporary differences between the tax bases of assets and liabilities and their reported amounts in the consolidated financial statements that will result in taxable or deductible amounts in future years. These temporary differences are measured using enacted tax rates. A valuation allowance is recorded to reduce deferred tax assets to the extent that management considers it is more likely than not that a deferred tax asset will not be realized. In determining the valuation allowance, management considers factors such as the reversal of deferred income tax liabilities, projected taxable income, and the character of income tax assets and tax planning strategies. A change to these factors couldimpact the estimated valuation allowance and income tax expense. Foreign Currency Translation The subsidiary located in Germany operates primarily using local functional currency. Accordingly, assets and liabilities of this subsidiary are translated using exchange rates in effect at the end of the period, and revenues and costs are translated using average exchange rates for the period. The resulting adjustments are presented as a separate component of accumulated other comprehensive income. Deferred Rent Rent is being amortized on a straight-line basis at $19,580 per month for the eighty-four month term of the lease.The excess of rent accrued each month over the amount paid per month is being accrued as a liability on the Company’s balance sheet.Because three months of rent was abated at the beginning of the lease, all of the rent for those three months was accrued in the deferred rent expense liability account.Deferred rent amounted to $71,855 and $65,279 at February 28, 2011 and May 31, 2010, respectively. Net Income (Loss) Per Share Basic earnings (loss) per share is computed as net income (loss) divided by the weighted average number of common shares outstanding for the period. Diluted earnings per share reflects the potential dilution that could occur from common shares issuable through stock options, warrants and other convertible securities. The total amount of anti-dilutive warrants or options not included in the earnings per share calculation for the nine months ended February 28, 2011 and 2010 was 598,249 and 1,395,999, respectively. The total amount of anti-dilutive warrants or options not included in the earnings per share calculation for the three months ended February 28, 2011 and 2010 was 598,249 and 1,375,999, respectively. 8 The following table illustrates the required disclosure of the reconciliation of the numerators and denominators of the basic and diluted earnings per share computations. Nine Months Three Months Ended February 28, Ended February 28, Numerator: Income (loss) from continuing operations $ $ ) $ $ Denominator for basic net income (loss) per common Share Effect of dilutive securities: Options and warrants Denominator for diluted net income (loss) Per common share Basic net income (loss) per common share $ $
